Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.24 Page 1 of 12




               EXHIBIT A
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.25 Page 2 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.26 Page 3 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.27 Page 4 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.28 Page 5 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.29 Page 6 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.30 Page 7 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.31 Page 8 of 12
Case 2:21-cv-00054-DBB Document 2-1 Filed 01/25/21 PageID.32 Page 9 of 12
1/20/2021                        Case 2:21-cv-00054-DBB Document 2-1    Filed
                                                                  Tracking | UPS01/25/21
                                                                                - United States PageID.33 Page 10 of 12




    Tracking Details

    1Z4XR4803597931867                 

    Updated: 01/20/2021 11:02 A.M. EST



                                                                        Delivered
                                                                                                                                                                    


                                                                               Delivered On

                                                                             Friday
                                                                          11/13/2020
                                                                               Delivery Time

                                                                          at 9:54 A.M.

                                                                               Send Updates



                                                                                File a Claim

                                                                                                                                                  Ask UPS
https://www.ups.com/WebTracking/processInputRequest?loc=en_US&Requester=DAN&tracknum=1Z4XR4803597931867&AgreeToTermsAndConditions=yes&WT.z_eCTAid=ct1_eml_Tracking__ct1_e…   1/3
1/20/2021                        Case 2:21-cv-00054-DBB Document 2-1    Filed
                                                                  Tracking | UPS01/25/21
                                                                                - United States PageID.34 Page 11 of 12



        Delivered To
        2401 S FOOTHILL DR
        SALT LAKE CITY, UT, 84109, US



        Left At: Dock
        Received By: MCEWAN




        Proof of Delivery




       Shipment Progress                                                                                                                                             



       Shipment Details                                                                                                                                              

       Service
       UPS 2nd Day Air®  (https://www.ups.com/content/us/en/shipping/time/service/second_day.html)
         with UPS Carbon Neutral 

       Weight
       0.20 LBS

       Reference Number(s)
       10155

       Show More    


                                                                                                                                                  Ask UPS
https://www.ups.com/WebTracking/processInputRequest?loc=en_US&Requester=DAN&tracknum=1Z4XR4803597931867&AgreeToTermsAndConditions=yes&WT.z_eCTAid=ct1_eml_Tracking__ct1_e…   2/3
1/20/2021                        Case 2:21-cv-00054-DBB Document 2-1    Filed
                                                                  Tracking | UPS01/25/21
                                                                                - United States PageID.35 Page 12 of 12




         Track
                                                                                                                                                               Help 




                                                                                    Track




    Copyright ©1994- 2021 United Parcel Service of America, Inc. All rights reserved.




                                                                                                                                                  Ask UPS
https://www.ups.com/WebTracking/processInputRequest?loc=en_US&Requester=DAN&tracknum=1Z4XR4803597931867&AgreeToTermsAndConditions=yes&WT.z_eCTAid=ct1_eml_Tracking__ct1_e…   3/3
